Exhibit 99 [GRAPHIC OMITTED][GRAPHIC OMITTED] First Mid-Illinois Bancshares, Inc. had a successful first quarter with diluted earnings per share increasing to $.46 per share as compared to $.40 per share for the first quarter of 2007, a 15% increase. Net income increased to $2,922,000 as compared to $2,594,000 in the first quarter of 2007. All share and per share information for the current and prior periods presented in this report have been adjusted to reflect the three-for-two stock split in the form of a 50% stock dividend completed in June 2007. Growth in net interest income was the primary contributor to the increase in earnings. Net interest income increased to $8,502,000 as compared to $7,677,000 for the first quarter of 2007. This was the result of an improved net interest margin and modest growth of loans and deposits. The Company’s 2008 year-to-date net interest margin was 3.55% as compared to 3.41% for the first three months of 2007. This was the result of funding costs decreasing more quickly than asset yields. In addition, growth in loan balances to $738 million on March 31, 2008 from $709 million on March 31, 2007 led to increased interest income. The growth was primarily in commercial operating and commercial real estate loans. Since December 31, 2007, loan balances have declined as a result of seasonal paydowns on agricultural loans. In addition, deposit balances increased to $796 million from $778 million last March due to growth in money market account balances. Non-interest income increased to $3,970,000 for the first quarter of 2008 as compared to $3,832,000 for the same period in 2007. Fees received on ATM and debit cards increased by $90,000 from the first quarter of 2007 due toan overall increase in the number of electronic transactions. The Company now has 32 ATMs dispersed throughout its market area and customer usage of debit cards continues to increase. In addition, service charge income increased because of fees received on overdrafts. Trust revenues increased by $27,000 from the first quarter of 2007 due to greater revenue from farm agency accounts and increased employee benefit fees. Non-interest expense increased to $7,785,000 compared with $7,531,000 for the first quarter of 2007. This increase is attributed to increases in compensation expense and expenses related to loan collections, including legal fees and other real estate expenses. Credit quality remains of high importance to the Company and we continue to invest significant energies in this area. Our provision for loan losses amounted to $191,000 for the first three months of 2008 as compared to $186,000 last year.
